117 U.S. 254 (1886)
EX PARTE ROYALL.
Supreme Court of United States.
Argued December 1, 1884.
Decided March 1, 1886.
ORIGINAL.
Mr. William L. Royall in person and Mr. Daniel H. Chamberlain for the petitioner. Mr. William B. Hornblower was with them on the brief.
*255 MR. JUSTICE HARLAN delivered the opinion of the court.
This is an original application by W.L. Royall, to this court, for a writ of habeas corpus, directed to N.M. Lee, sergeant of the city of Richmond, Virginia, commanding him to produce the body of the petitioner before this court, together with the cause of his detention, that he may be discharged from the custody of said officer. The writ is asked upon the ground that the statute under which he was arrested and is held in custody is repugnant to the Constitution of the United States, and, consequently, that he is restrained of his liberty in violation of that instrument. The petition was filed here on the 1st day of December, 1884. It states the same facts as are set out in the petition in Ex parte Royall No. 1, and Ex parte Royall No. 2, ante, 241, just determined.
The application for the writ must be denied. It is sufficient to say that if this court has power, under existing legislation, and upon habeas corpus, to discharge the petitioner, who is in custody, under the process of a State court of original jurisdiction, for trial on an indictment charging him with an offence against the laws of that State  upon which it is not necessary to express an opinion  such power ought not, for the reasons given in the other cases just decided, to be exercised in advance of his trial.
Denied.